DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/28/2020 has been entered.

Status of Claims
Claims 62, 63, 66 and 67 have been amended.  Claims 62-68, 71, 73-79 are pending and are examined herein on the merits for patentability.

Response to Arguments
Applicant’s arguments have been fully considered.  Any rejection not reiterated herein has been withdrawn as being overcome by claim amendment.  New grounds of rejection are set forth herein, necessitated by claim amendment.

Claim Rejections - 35 USC § 112

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 62-68, 71, 73-79 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The claims are directed to a method of imaging a carcinoma tumor comprising: administering a compound to a subject comprising a dextran backbone having one or more CD206 targeting moieties and one or more diagnostic moieties attached thereto; and imaging said subject using single-photon emission computed technology (SPECT) or positron-emission tomography (PET) without x-ray based computed technology (CT); wherein an image comprises visual indication of uptake of said compound in a tumor associated macrophages (TAMs) in the subject, and wherein the compound does not bind carcinoma cancer cells of the subject.

99mTc tilmanocept followed by SPECT/CT imaging.  However, no mention is made of limitation to carcinoma cancer.  	For example, Huh (Ann Coloproctol, 2020, 36(6), p. 359-360) states “Although most colorectal cancers are adenocarcinomas, there are several histological types of colorectal cancers, such as neuroendocrine tumors (NETs), lymphomas, gastrointestinal tumors (GISTs), melanomas, squamous cell carcinoma, and sarcomas, accounting for 2%–6% of all colorectal cancers.”  It is considered that the claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor was in possession of the full scope of the claims as the specification does not recite carcinoma cancer.
	With regard to the limitation “wherein the compound does not bind carcinoma cancer cells of the subject.”  See MPEP 2173.05.  Any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977) ("[the] specification, having described the whole, necessarily described the part remaining."). See also Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983), aff’d mem., 738 F.2d 453 (Fed. Cir. 1984). In describing alternative features, the applicant need not articulate Inphi Corporation v. Netlist, Inc., 805 F.3d 1350, 1356-57, 116 USPQ2d 2006, 2010-11 (Fed. Cir. 2015). The mere absence of a positive recitation is not basis for an exclusion. Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. Note that a lack of literal basis in the specification for a negative limitation may not be sufficient to establish a prima facie case for lack of descriptive support. Ex parte Parks, 30 USPQ2d 1234, 1236 (Bd. Pat. App. & Inter. 1993). See MPEP § 2163 - § 2163.07(b) for a discussion of the written description requirement of 35 U.S.C. 112(a) and pre-AIA  35 U.S.C. 112, first paragraph.  This is a new matter rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 62-68, 71, 73-79 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cope et al. (US 2015/0023876).
The instant claims are directed to a method of imaging a carcinoma tumor comprising: administering a compound to a subject comprising a dextran backbone having one or more CD206 targeting moieties and one or more diagnostic moieties 
Cope discloses that one currently marketed diagnostic agent… is technetium Tc 99m tilmanocept.  The resulting radioactive diagnostic agent is approved for use in lymphatic mapping using single-photon emission computerized tomography (SPECT; with or without computerized tomography, CT), and/or gamma-emission-based scintigraphy, and/or using a hand-held gamma counter in order to assist in the localization of lymph nodes draining a primary tumor site (i.e., sentinel lymph nodes) in patients having breast cancer, melanoma, or squamous cell carcinoma (SCC) (paragraph 0004).
Tilmanocept, the non-radiolabeled precursor of the LYMPHOSEEK diagnostic agent, has a dextran backbone to which a plurality of amino-terminated leashes are attached to the core glucose elements. In addition, mannose moieties are conjugated to amino groups of a number of the leashes, and the chelator diethylenetriamine pentaacetic acid (DTPA) is conjugated to the amino group of other leashes not containing the mannose, and generally has the structure shown below (paragraph 0005).

    PNG
    media_image1.png
    436
    851
    media_image1.png
    Greyscale

	When used to stage breast cancer, melanoma or SCC, technetium Tc 99m 
labeled tilmanocept (i.e., Lymphoseek) demonstrates rapid clearance from an 
injection site, rapid and sustained uptake by the sentinel lymph node(s), and 
low uptake by distal or second-echelon lymph nodes (paragraph 0007)
The present invention is directed to compositions, methods and kits for the diagnosis and/or treatment of CD206 expressing cell-related disorders using synthetic macromolecules (e.g., about 2-30 kDa). The CD-206 expressing cell-related disorders include any disease, disorder or condition in which macrophages, dendritic cells or other CD206 expressing cells are involved or recruited, such as those in which the number of macrophages or other CD206 expressing cells is increased and/or such cells are abnormally localized (e.g., in tumors, in affected joints, to vascular endothelium, etc.). Such disorders include, but are not limited to, immune diseases, immune-mediated immune diseases, autoimmune diseases, inflammatory diseases, auto-inflammatory diseases, and infectious diseases.  The compositions described herein include synthetic, macromolecular carrier molecules, as well as synthetic, 
These carrier molecules include one or more features which allow a detectable moiety and/or a therapeutic agent to be attached to the carrier molecule, as well as one or more receptor ligands (also referred to as receptor substrates) which direct the carrier molecules to bind exclusively to CD206. In this manner, the detectable moiety or therapeutic agent is delivered to cells expressing CD206 for purposes of subsequent detection (i.e., for diagnostic purposes) and/or for therapeutic purposes (e.g., to target a cytotoxic agent to cells expressing CD206, or neighboring cells to CD206-expressing cells) (paragraph 0033).
In one particular embodiment, the carrier molecule comprises a dextran backbone (e.g., having a MW of between about 1 and about 50 kDa) to which at least one mannose residue is attached, optionally along with one or more residues of fucose, n-acetylglucosamine, D-galactose, n-acetylgalactoseamine, sialic acid and neuraminic acid (paragraph 0040).  (Accordingly, with regard to instant claim 60, mannose and an additional sugar is taught).
In some embodiments, the carrier molecules used in the therapeutic and diagnostic methods and compositions described herein include a therapeutic agent 
The compositions may be administered intravenously (paragraph 0069).
Compositions of the present invention provide methods of defining tumor burden allowing for earlier tumor specific treatment beyond the current use of anti-retroviral therapy alone, which is proving ineffective in growing numbers of KS patients worldwide. In another embodiment, the compositions of the present invention provide methods of tracking tumor metastatic patterns by one of several external imaging methods, including but not limited to scintigraphy, SPECT, SPECT/CT, gamma probing (in vivo or ex vivo), external (ex vivo) or internal (in vivo) fluorescence (paragraph 0092).
In light of the above, in further specific embodiments the carrier molecules described herein are used for diagnosing and/or treating KS (and similar types of cancers and tumors). For diagnostic purposes, a detectable moiety such as 99mTc or 68Ga is attached to the carrier molecule (e.g. to a DTPA or DOTA chelator), and the radiolabeled composition administered to a subject such as by subcutaneous or intradermal injection proximal to (i.e., adjacent) the tumor or suspected lesion, intra-tumorally/intra-lesionally injected directly into the tumor or lesion, or by intravenous injection. It will be understood that other detectable moieties described herein, known to those skilled in the art, or hereafter developed may be attached to the carrier molecule for use in diagnosing KS, such as any of a variety of fluorophores. Following administration to a patient, the tumor or lesion site (or suspected tumor or lesion site) is imaged, such as by scintigraphy (e.g., using a gamma camera), single-photon emission computed tomography (SPECT), positron emission tomography (PET), or optical 
With regard to claim 58, tumors other than breast cancer are taught (paragraph 0007 and 0087+).  
With regard to claim 71, correlating the number of carrier molecules bound to cells to the number of macrophages or other CD206 expressing cells (paragraph 0032-34).
Macrophage-related and other CD206 expressing cell-related disorders for which the compositions and methods herein may be used include… carcinoma (paragraph 0031).
With regard to the limitation wherein the detection is achieved through localization of the composition to tumor associated macrophages (TAMs), myeloid derived suppressor cells (MDSC) and/or other tumor associated immune cells that express CD206, without localizing the composition to tumor cells, it is noted that the instant claims are product claims, not method claims.  The detection step which may be performed using the claim product does not distinguish over the physical components of the product, which are a composition comprising a mannosylated dextran compound in the independent claim.  See MPEP 2112.02.  "Products of identical chemical 
composition cannot have mutually exclusive properties." A chemical composition and its eproperties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.

	Response to arguments
	With regard to the Cope reference, Applicant argues that there are two rare tumor types in which their cancer cells express CD206. Both of these CD206 expressing cancer types are sarcomas. One of these CD206+ sarcomas is Kaposi’s sarcoma. Because the cancer cells and the TAMs and MDSC all express CD206, an extremely high percentage of cells in a Kaposi’s sarcoma lesion express CD206, of which only a very small percentage are TAMs and MDSC. Cope teaches that 99mTc-tilmanocept will localize sufficiently to Kaposi’s sarcoma lesions to permit imaging with a gamma camera. However, the route of administration of tilmanocept used in Cope resulted in a very high concentration of tilmanocept at the sites of the Kaposi’s sarcoma lesions. Nothing in the teaching of Cope would lead the skilled artisan to believe that the claimed method would be sucuessful in labeling and imaging carcinoma tumors which do not have CD206 expressing cancer cells like Kaposi’s sarcoma. 
Applicant’s arguments have been fully considered but are not found to be persuasive.  Cope teaches that 99mTc tilmanocept is used to imagine squamous cell carcinoma.  Since SCC is not one of the rare types of cancer cells that express CD206, as cited by Applicant, it is respectfully submitted that Cope meets the limitation “wherein the compound does not bind carcinoma cancer cells of the subject” upon administration of 99mTc for imaging SCC.  Further cope teaches that macrophage-related and other CD206 expressing cell-related disorders for which the compositions and methods herein may be used include… carcinoma (paragraph 0031).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH H SCHLIENTZ whose telephone number is (571)272-9928.  The examiner can normally be reached on Monday-Friday, 8:30am - 12:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL HARTLEY can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/LHS/

/Michael G. Hartley/           Supervisory Patent Examiner, Art Unit 1618